DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
2.	This communication is considered fully responsive to the response filed on the 14th of December, 2021. 
(a).	The rejection(s) of Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-32 of Patent No.: US 9,668,223 B2 to Abdelmonem et al., Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of Patent No.: US 9,912,433 B2 to Abdelmonem et al., Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of Patent No.: US 10,512,044 B2 to Abdelmonem et al. and Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of Patent No.: US 10,834,683 B2 to Abdelmonem et al. is withdrawn because the terminal disclaimer filed on the 14th of December, 2021 is approved.

Allowable Subject Matter
3.	Claims 1-20 are allowed.  Independent Claims 1, 9 and 16 are allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, selecting a corrective action for attempting to improve the SINR of the sector of the cell site, wherein the corrective action is selected based on the SINR measurements for the neighboring cell site; initiating the corrective action; and receiving a communication from a server in communication with equipment of the cell site and equipment of the neighboring cell site, wherein the communication comprises a command to at least partially reverse the corrective action’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463